Douglas, J.,
dissenting. Given this court’s recent decision in Dent v. AT&T Technologies (1988), 38 Ohio St. 3d 187, 527 N.E. 2d 821, and, as admitted in the majority opinion, the explicit language in the next to last paragraph in R.C. 4123.84, it is difficult to know what to write in dissent and to understand how the majority could reach its decision. Simply put — it is inexplicable.
For some reason, this court, in this case, has not only decided to set itself up as a “super” Industrial Commission but also as a “super” trial court. To do this, the majority, by necessity, has ignored the holding in Dent and has ignored the specific language of R.C. 4123.84. Worse than this, the majority then moves to weigh evidence (not a function of this court) that is not even in the record! If a trial court or a court of appeals in this state engaged in such activity in a particular case, and we were called upon to review such action, I have no doubt that we would, and properly so, summarily reverse the judgment of the offending court. A short explanation is in order.
Claimant-appellee’s claim for a psychiatric condition-general anxiety disorder was granted during the course of administrative proceedings. The appellant, pursuant to R.C. 4123.519, properly appealed this final order of the commission to the court of common pleas. Such an appeal contemplates a de novo proceeding in the trial court. Notwithstanding that the appellant-company appealed, the burden of proof to establish the claim remains with the claimant. To meet that burden in this case, the claimant would have to show that he had a psychiatric condition and that the condition flowed from his previous injuries. Before the claimant had any opportunity to prove his case, the trial court granted summary judgment to the appellant on the basis of the statute of limitations. Hence, other than the information of record submitted by claimant, there is no record in the proceedings of the trial court or the court of appeals on the issues in question.
Notwithstanding the state of the non-record, the majority proceeds to weigh the non-evidence and concludes that: “The 1967 amendments to R.C. 4123.84 and 4123.52 apparently were made to expand the notice requirements and therefore the statute of limitations requirements to residual or flow-through conditions.” This is completely the opposite of our holding in Dent and ignores the clear language found in the next-to-last paragraph of R.C. 4123.84.
Before the statute of limitations utilized by the majority can be applied, it must be shown that the claimant’s *348claim is a new one and is not a flow through from one of his previously allowed claims. The record before us contains no evidence to show that this was not a flow-through injury. This question was never addressed or decided by the trial court or the court of appeals. It must be addressed before there can be a determination as to whether the limitations statute applied by the majority to this claim is being properly construed. Thus, when the majority grants final judgment to appellant without first giving the claimant the opportunity to show that his claimed injury is a flow-through condition and that he, therefore, is in compliance with the provisions of R.C. 4123.84 and 4123.52, it treats this claimant unfairly. It may well be that the claimant cannot show that his injury is of a flow-through nature. If not, then the statute of limitations would apply. If, however, there is competent medical evidence that this additional claimed condition is connected with one or both of his previous injuries, then claimant should have the opportunity to prove that he has the “right to participate” in the fund.
Accordingly, this case should be remanded to the trial court for further proceedings on the question of whether the claim of appellee is one of a flow-through nature. Since the majority opinion does not do so, I respectfully dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.